January 28, 1952

Hon. Jack Y. Hardee   Oplnlon No. V-1395
County~Attorney
HehdersofiCcunty      Re:   Legality of purchasing a
Athens,-,%xas               computing machine and an
                            addressograph for the Tax
                            Assessor-Collector's Of-
                            fice from the county per-
Dear sir:                   manent improvement-fund.
          Your request for an opinion concerting the
legality of purchasing a a*putlng machine and an ad-
dresfil% machine for the Taj:,Assessor-Collector'sOf-
fice from the county permanent lmprovement fund, In
part, reads as follows:
         *Hexidetison~Countg
                           Comm%ssl&ers de-
    slPe to purchase a Burroughs Tax Computing
    tichlne and an Address-O-Graph machine at a
    cost of.$10,000.00. These two machines are
    to be used in th@ Tax Collector's office and
    will provide a much more efficient method for
    tax,records and will also cut,down man hours.
        ."There is no ~money In the General Fund,
    however thei%ls~approxlmately ~$16,000.00in
    the P&rmanent;Imprbvement fund. The Commls-
    sidner's Cburt wants to'purchase the two ma-
    chines out of the Permanent Improvement fund.
         ~*The~two machines are ,lastlng in quality
    but require service with a servicing contract
    after the first .year.
         'They are not attached to the floor or
    wall, however, they are seldom ever moved
    and will remain in one office at all times.'
          In Attorney General's Opinion No. V-808
(1949), It is stated:
         *Section 9 of Article VIII of the Con-
    stitution of Texas provides in part as follows:
Hon. Jack Y. Hardee, page 2   (V-1395)


         *I . e . and no county, city or town
    shall levy more than twenty-five (25) cents
    for city or county urposes, and not ex-
    ceeding fifteen (15'icents for roads and
    bridges, and not exceeding fifteen (15)
    cents to pay jurors, on the one hundred
    dollars valuation, except for the payment
    of debts incurred prior to the adoption of
    the Amendment September 25, 1883; and for
    the erection of public buildings, streets,
    sewers, waterworks and other permanent lm-
                 not to exceed twenty-five (25)
                e one hundred dollars valuation,
    in any one year, and except as is in this'
    Constitution otherwise provided; provided,
    however, that the Commissioners Court in
    any county may re-allocate the foregoing
    county taxes by changing the,rates provided
    for any of the foregoing purposes by either
    increasing or decreasing the same, but in
    no event shall the tot&l of said foregoing
    county taxes exceed eighty (80) cents on the
    one hundred dollars valuation, in any one
    year; . . .I
         'The moneys accruing from taxes levied
    and~collected for each of the enumerated pur-
    poses are Constitutional funds. The lmme-
    dlate purpose of the above quoted provision
    of the Constitution is to limit the amount
    of taxes that may be raised for the several
    purposes. It is also~intended to require
    that any and all moneys raised by taxes for
    a p&rtlcular purpose shall be applied to
    that purpose and to~no other. Ault v. Hill
    %%%      ~"',T"l~;a~~~~1~~6T~~~'l~~~~!%"z!t.
     504 (19181."
          In order to answer your question, it is
necessary for us to first determine whether, under
the g:iVenfacts, these machines, when obtained and
installed by the county in the office of the Tax As-
sessor-Collector will become real property or retain
their original status as personal property, for in
Texas the law knows only these two species of property-
Erwin v. Steele, 228 S.W.2d 882 (Tex. Civ. App. 1950,
error ref. n.r.e.). In that case at page 885, the
Court said:
.   .




        Hon. Jack Y. Bardee, page 3   (V-1395)


                  'In a broad and general sense 'personal
             property' includes everything that is the
             subject of ownership not coming under the
             denomination of real estate. Black's Law
             Dictionary. 'Estate or property that is not
             real, consisting in general of things tem-
             porary or movable.' Webster's Mew Interna-
             tional Dictionary.
                  "'Tangible or corporeal property Is
             either realty or personalty, the word "real'
             descr*lblngland and that which is anrexed
             thereto, and the term "personal" having re-
             ference to chattels, evidences of debt and
             chases in action.' 33 Tex. Jur., P. 937,
             Sec. 4.
                 "'Although popularly the term *personal
            property" is used in a somewhat restricted
            sense to~lnclude only goods, chattels, tan-
            gible things, the subjects of personal use,
            in its broad sense it includes everything
            which is the subject of ownership not coming
            under the denomination of real estate.' 50
            Cor. Jur., 760, sec. 36."
                  In Crabb v. Keystone Pipe & Supply Co., 177
S.W.2d 989 (Tex. Clv. App. 1944, error ref.), the Court
        said:
                 "There is a well-recognized rule whereby
            personal property can lose its character as
            such and become a part of realty. Such is the
            case when it is affixed to realty in such a
            manner as to become a permanent part thereof
            and cannot be removed without materially dam-
            aging the freehold.*
                  It is the established law of this State that
        all county expenditures lawfully authorized to be made
        by a county must be paid out of the county's general
        fund unless there Is some law which makes them a charge
        against a special fund. Bexar County v. Mann, 138 Tex.
93, 157 S.W.2d 134 (1941).
                  Under the facts submitted and the authorities
        heretofore cited, it is our opinion that the character
        of the machines which the county wants to buy is that
Hon. Jack Y. Rardee, page 4     (V-1395)
                                                          !

of personalty and will so remain when Installed in the
office of the County Assessor-Collector, for they will
not be so affl.xed to the courthouse or freehold of the
county as to become a permanent part thereof. There-
fore, we agree with your conclusion that the permanent
improvement fund of the county may not be legally ex-
pended for the purchase of such machines.
                      SUMMARY
          Tie Permanent Improvement Fund of Render-
     son County may not be legally expended for the
     purchase of a tax computing machine and an ad-
     dressograph machine for the use of the County
     Tax Assessor-Collector's Office when such ma-
     chinps will not be affixed to the courthouse
     or freehold of the County In such a manner as
     to become a permanent part thereof.
                              Yours very truly,

APPROVED:                       PRICE DANIEL
                              Attorney General            ,
J. C. Davis, Jr.
County Affairs Mvislon
E. Jacobson
Reviewing Assistant               Bruce W. Bryant
                                        Assistant
Charles D. Mathews
First Assistant

BWBfwb;mh